
	

115 SRES 405 ATS: Designating the third week of March 2018 as “National CACFP Week”.
U.S. Senate
2018-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 405
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2018
			Ms. Klobuchar (for herself and Mr. Boozman) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		March 22, 2018Committee discharged; considered and agreed toRESOLUTION
		Designating the third week of March 2018 as National CACFP Week.
	
	
 Whereas the third week of March is annually recognized as National CACFP Week to raise awareness of the Child and Adult Care Food Program (commonly referred to as the CACFP) of the Department of Agriculture; Whereas the Department of Agriculture reaffirms the vital role positive nutritional habits play in the healthy growth of children in the United States;
 Whereas the Department of Agriculture also reaffirms the importance of nutritional education for the most vulnerable and youngest children, as well as adults, through centers and homes throughout the United States;
 Whereas the American Academy of Pediatrics supported and informed the meal pattern revisions issued by the Department of Agriculture, which highlighted the continual importance of updated and accurate nutritional information for children;
 Whereas, in 2016, the CACFP provided daily meals and snacks to 4,400,000 children and adults in child care centers, adult day care homes, and after-school programs, providing almost 2,100,000,000 meals and snacks in total;
 Whereas the CACFP not only provides nutritional meals and education but also increases the quality of child care in general, especially for children in low-income areas;
 Whereas the innovative approach to oversight of the CACFP, which pairs child care centers, adult day care homes, and after-school sites with either a non-profit sponsoring organization or a State agency, highlights a unique public-private partnership that supports working families and small businesses;
 Whereas, although child care can be expensive in many locations throughout the United States, the CACFP increases the effectiveness and viability of child care centers and adult day care homes for many providers, especially in rural areas; and
 Whereas an increasing number of studies demonstrate that access to the CACFP can measurably and positively impact the cognitive, social, emotional, and physical health and development of children, leading to more favorable outcomes such as—
 (1)a decreased likelihood of being hospitalized; (2)an increased likelihood of healthy weight gain; and
 (3)an increased likelihood of a more varied diet: Now, therefore, be it   That the Senate—
 (1)designates the week beginning on March 11, 2018, as National CACFP Week; and (2)recognizes the role of the Child and Adult Care Food Program (commonly referred to as the CACFP) in improving the health of the country's most vulnerable children and adults in child care centers, adult day care homes, and after-school care by providing nutritious meals and snacks.
			
